             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:18 CR 88

UNITED STATES OF AMERICA                 )
                                         )
v.                                       )
                                         )           ORDER
WANDA SKILLINGTON GREENE                 )
                                         )
                 Defendant.              )
_________________________________        )

     This matter is before the Court on Defendant’s Second Motion to Seal

(Doc. 60), which requests that the Court seal Defendant’s Motion to Continue

Sentencing (Doc. 57).

     The Court has considered the Second Motion to Seal, the public’s interest

in access to the Motion to Continue Sentencing, and alternatives to sealing.

The Court determines that sealing is necessary in this case, and that less

restrictive means of handling the information are not sufficient. The sealing

ordered herein shall be permanent, subject to further Order of the Court.

     Accordingly, Defendant’s Second Motion to Seal (Doc. 60) is GRANTED,

and Defendant’s Motion to Continue Sentencing (Doc. 57) shall be SEALED




     Case 1:18-cr-00088-RJC-WCM Document 61 Filed 07/26/19 Page 1 of 2
and remain sealed until further Order of the Court.1

                                     Signed: July 26, 2019




1The Motion to Continue Sentencing itself has been denied by the presiding District
Judge. This Order pertains only to the accessibility of that document on the docket.



     Case 1:18-cr-00088-RJC-WCM Document 61 Filed 07/26/19 Page 2 of 2
